Citation Nr: 0727832	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
laceration of the left arm, to include as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  His decorations include the Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, Army Commendation Medal 
with "V", and the Bronze Star Medal.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2006, the Board remanded this matter for further 
development and notification.  Partial compliance having been 
completed, the case has been returned to the Board.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of that hearing has been associated with the 
claims file.  

In its August 2006 decision, the Board referred to the RO the 
issue of entitlement to special monthly compensation on 
account of the loss of use of a creative organ.  It does not 
appear that any action has been taken regarding this issue 
and the Board once again refers it to the RO.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It has been asserted by the appellant that he had a diabetic 
attack, fell, broke a class and cut his left ulnar nerve.  
There is on file a private surgical report of treatment in 
June 1998 at the time of the injury.  That form makes no 
reference as to how the injury was incurred.  As part of the 
prior remand, the Board asked the RO to obtain information 
about treatment and get a release for additional private 
records surrounding this treatment.  Unfortunately, the 
veteran did not provide a release of information, and did not 
provide those potentially helpful records.  As the VA cannot 
obtain those records without the appellant's assistance, no 
further development on this point is in order.  If, during 
this remand, appellant wishes to submit those records, or 
provide a release so that the VA might obtain those records, 
he may do so.

The veteran has also reported treatment at the VA Medical 
Center (Mc Guire), Richmond, Virginia, in the late 1990's, in 
part, for his diabetes.  The Board noted in the prior remand 
that records dated from 2000 were on file, but that earlier 
records were neither requested or on file.  Unfortuately, as 
part of the development accomplished, recent records were 
requested and obtained, but records from pre-2000 were not 
requested.  If there are VA records around the time of the 
June 1998 fall, they may have significant bearing on the 
outcome of this case.  VA has a duty to obtain federal 
records.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should obtain copies of all 
treatment records from the VA Medical 
Center (Mc Guire) in Richmond Virginia, 
dated from 1995 to 2000.  If records are 
not found, or are for some reason 
unavailable, the claims folder should 
contain documentation of the attempts made 
to obtain the records.

Thereafter, the matter should be reviewed by the AMC/RO.  If 
the benefits sought are not granted, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellant consideration, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



